The disclosure is objected to because of the following informalities:  Regarding the amendment (of October 29, 2020) to the specification paragraph beginning on page 2, line 17, Applicant is thanked for adding a comma after the second occurrence of “lateral side” on the seventh line, but on the sixth line, “posterior side” should also be followed by a comma.  Applicant’s request to replace the paragraph beginning on page 17, line 9, is inaccurate in that “page 17” should read --page 7--; it is recommended that Applicant resubmit the replacement paragraph in response to the instant Office action.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 12, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hübner et al., EP 0 346 697 A2, which illustrates a socket liner for a prosthetic system (abstract; Figure 3; machine translation paragraph 0006) comprising a polymeric wall member (paragraph 0011) having an open upper end and a closed lower end (Figure 3; paragraph 0021) and an inner surface with vertical channels between spacers 11 or longitudinal webs 13 and horizontal ridges defined by transverse webs 17 against an outer layer 1 (Figures 1-3; 0008, 0016-0017).  The vertical channels form transport conduits up to the open upper end for moisture to move out of the socket liner (paragraphs 0006-0007, 0016, 0021).  Horizontal ridges and vertical channels occupy each of lateral, medial, anterior, and posterior sides of the polymeric wall member (Figure 3) in order to adequately ventilate all portions of the “leg stump” (paragraph 0021).  Regarding claim 2, said transverse webs 17 also define exterior horizontal ridges relative to the lining layer 5 or residual limb (paragraph 0013).  Regarding claim 3, pitches along different portions of the socket liner are innately dissimilar under circumferentially and longitudinally varying stresses or pressures (paragraphs 0010, 0012, 0022; page 2, claim 10).  Regarding claim 10, generally perpendicular intersections are evident from Figure 1.  Regarding claim 12, polypropylene (paragraph 0011) is a thermoplastic polymer.  The further limitations of other claims are readily apparent from the drawings and passages cited above.  
Claim 4-9, 11, 13-15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hübner et al., EP 0 346 697 A2.  Regarding claims 4-9 and 14-15, values within the respective ranges would have been obvious under routine experimentation and/or analysis in order to optimize the pumping and ventilation functions for a diversity of materials and patients (paragraphs 0006, 0008-0011, 0017; page 1, claim 1; page 2, claims 8-10), particularly in the absence of any disclosed criticality for said ranges.  Regarding claim 11, an enhanced surface area of about 50% or greater would have been obvious in order to ensure adequate ventilation even under pressure.  Regarding claim 13, a polyurethane polymer would have been an obvious material selection in view of the “reticulated foam” variant contemplated in paragraph 0011 in order to impart greater resiliency for the aforementioned pumping as well as “the cushioning effect” (paragraph 0009).  Regarding claim 17, bent forms were common in the art at the 0010, 0012, 0022).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0056212 A1:	Figures 1, 7, and 12.
Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection, necessitated by the added limitations pertaining to the transport of moisture to the open upper end of the polymeric wall member.  Accordingly, THIS ACTION IS MADE FINAL (MPEP § 706.07(a)).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to DAVID H WILLSE at telephone number (571)272-4762.  Examiner interviews are available via telephone, in-person, .

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774